IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 MARY E. GLOVER, INDIVIDUALLY AND              : No. 262 WAL 2018
 ON BEHALF OF OTHER SIMILARLY                  :
 SITUATED FORMER AND CURRENT                   :
 HOMEOWNERS IN PENNSYLVANIA                    : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
               v.                              :
                                               :
                                               :
 UDREN LAW OFFICES, P.C., A NEW                :
 JERSEY DEBT COLLECTOR                         :
                                               :
                                               :
 PETITION OF: DELVON GLOVER,                   :
 PERSONAL REPRESENTATIVE OF THE                :
 ESTATE OF MARY E. GLOVER, AND ON              :
 BEHALF OF SIMILARLY SITUATED                  :
 FORMER AND CURRENT                            :
 HOMEOWNERS IN PENNSYLVANIA                    :


                                        ORDER



PER CURIAM

       AND NOW, this 15th day of November, 2018, the Petition for Allowance of Appeal

and the ancillary “Application to Substitute Petition for Allowance of Appeal” are DENIED.



       Justice Donohue and Justice Wecht did not participate in the consideration or

decision of this matter.